                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,

             Plaintiff,

                  v.
                                                       CIVIL NO.: 16-1817 (MEL)
 $13,600 IN U.S. CURRENCY AND $1,800 IN
 MONEY ORDERS,

             Defendant.


                                    OPINION AND ORDER

       On April 26, 2016, the United States of America filed a complaint for forfeiture in rem

against $13,600 in U.S. currency and $1,800 in money orders. ECF No. 1. On December 16,

2016, Jonathan A. Casiano-Catalino filed a claim contesting the forfeiture. ECF No. 10. Pending

before the court is the United States’ motion to strike Mr. Casiano’s claim and request for entry of

default due to Mr. Casiano’s failure to file an answer to the complaint. ECF No. 28. The court

also NOTES Mr. Casiano’s response to the order to show cause. See ECF No. 29.

       Supplemental Admiralty and Maritime Claims Rule G(5)(a) (“Rule (G)(5)(a)”) governs

forfeiture actions in rem arising from federal statutes. The rule states that a person who asserts an

interest in the defendant property may contest the forfeiture by filing a claim in the court where

the action is pending. FRCP SUPP AMC Rule G(5)(a)(i). The claimant must serve and file an

answer to the complaint or a motion under Rule 12 within 21 days after filing the claim. FRCP

SUPP AMC Rule G(5)(b). If the court denies the motion, the answer must be served within 14

days after notice of the court’s action. Fed. R. Civ. P. 12(a)(4)(A).

       Mr. Casiano filed a motion to dismiss the complaint under Rule 12 on January 6, 2017.

ECF No. 11. On June 19, 2017, the motion to dismiss was denied. ECF No. 19. On August 1,
2019, the court ordered Mr. Casiano to show cause as to why the claim should not be dismissed or

summarily denied. ECF No. 27. Over two years elapsed between the denial of the motion to

dismiss and the order to show cause. At no point during that time did Mr. Casiano file an answer

to the complaint, which under Federal Rule of Civil Procedure 12(a)(4)(A) was due in July 2017,

14 days after the denial of the motion to dismiss. Further, 14 days have elapsed since the court’s

order to show cause, and Mr. Casiano still has not filed an answer to the complaint.

        In light of the foregoing, the United States’ motion to strike Mr. Casiano’s claim and

request for entry of default (ECF No. 28) is GRANTED. The Clerk of the Court shall enter default

against Mr. Casiano. 1

        IT IS SO ORDERED.

        In San Juan, Puerto Rico, this 19th day of August, 2019.

                                                              s/Marcos E. López
                                                              U.S. Magistrate Judge




1
  The United States, however, has not been a model of zealous advocacy either. Almost two years transpired between
the last activity on the case and the motion requesting the entry of default judgment, which was only filed after the
court’s order to show cause. See ECF Nos. 26, 27, 28. Had Mr. Casiano answered the complaint, the government
would have deserved the dismissal of the complaint for lack of diligent prosecution.

                                                         2
